J-S01010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DARNELLE C ANDERSON                        :
                                               :
                       Appellant               :    No. 805 MDA 2021

                  Appeal from the Order Entered April 30, 2021
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0005947-2017


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                           FILED: JANUARY 13, 2022

        Darnelle C. Anderson appeals from the judgment of sentence of two to

four years of imprisonment imposed by the trial court following Appellant’s

expulsion from the State Intermediate Punishment (“SIP”) program and the

court’s anticipatory revocation of probation. We vacate Appellant’s judgment

of sentence and remand for further proceedings.

        On September 7, 2017, Appellant was arrested for driving under the

influence (“DUI”) of a controlled substance and possession of phencyclidine

(“PCP”), after he crashed his vehicle into the steps of a church. See N.T.

Guilty Plea, 3/21/19, at 6. On March 21, 2019, Appellant pled guilty to a third-




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01010-22



offense DUI and possession of PCP.1            Sentencing was deferred so that a

presentence report could be completed, and Appellant could be evaluated for

admission into the SIP program. Thereafter, Appellant was accepted into the

SIP program and proceeded to sentencing. At count 1 – DUI, Appellant was

sentenced to twenty-four months of the SIP program with credit for time

served. At count 2 – possession of PCP, the court imposed a consecutive two-

year term of probation.

        On May 24, 2021, the trial court held a revocation and resentencing

hearing after the Department of Corrections expelled Appellant from the SIP

program due to a new DUI charge. See N.T. Revocation Hearing, 5/24/21, at

2, 7.     The court revoked the SIP sentence and anticipatorily revoked

Appellant’s probation based upon the new criminal charge. At the conclusion

of the hearing, the court resentenced Appellant at count one to one to two

years of incarceration with credit for time served. At count two, the court

imposed a consecutive sentence of one to two years of incarceration. The

court noted that while Appellant had been expelled from the SIP program, he

was eligible for the State Drug Treatment Program. Id. at 7.


____________________________________________


1 On March 21, 2019, Appellant also entered open guilty pleas to two other
DUI charges. The charges stemmed from two separate incidents that occurred
in May of 2017. In each case, Appellant drove up onto a sidewalk while high
on PCP and marijuana. When arrested, Appellant also had PCP in his
possession. N.T. Guilty Plea, 3/21/19, at 5-6. Due to the timing provision set
forth in 75 Pa.C.S. § 3802(d), the September 17, 2017 incident, which is the
DUI conviction at issue in this appeal, was properly classified as a third
offense.

                                           -2-
J-S01010-22



        On June 16, 2021, defense counsel filed a motion to modify sentence

and a motion for permission to file the otherwise untimely motion nunc pro

tunc.    The court granted permission to file the motion nunc pro tunc, but

denied the motion to modify on the merits. This timely appeal followed. In

his concise statement Appellant challenged the discretionary aspects of his

sentence. The trial court filed its Rule 1925(a) opinion, and the appeal is ripe

for adjudication.

        Appellant raises the following issues for our review:

        I.    Did not the lower court lack the legal authority to revoke
              [Appellant’s] state intermediate punishment (“SIP”)
              sentence at count 1 and to impose a new sentence because
              the statutory basis for revocation of SIP – 42 Pa.C.S. § 9774
              – was repealed by legislation enacted on December 18,
              2019?

        II.   Did not the lower court lack the legal authority to effect an
              anticipatory revocation of [Appellant’s] probation on count
              2 and to impose a new sentence because such actions
              contravene the relevant statutory provisions as interpreted
              by an en banc panel of this court on August 18, 2021, in
              Commonwealth v. Simmons?

Appellant’s brief at 5.

        In both claims, Appellant challenges the authority of the court to impose

a sentence.      Accordingly, the issues raised implicate the legality of the

sentence imposed and are non-waivable despite Appellant’s failure to preserve

them by first raising them in the trial court. See Commonwealth v. Weir,

239 A.3d 25, 35-36 (Pa. 2020); Commonwealth v. Batts, 163 A.3d 410,

434 (Pa. 2017). Challenges to the legality of a sentence are questions of law



                                       -3-
J-S01010-22



which require a plenary scope and de novo standard of review.                See

Commonwealth v. Barnes, 167 A.3d 110, 116 (Pa.Super. 2017) (en banc).

When an appellant raises such a challenge, we have explained:

        A claim that implicates the fundamental legal authority of the
        court to impose a particular sentence constitutes a challenge to
        the legality of the sentence. If no statutory authorization exists
        for a particular sentence, that sentence is illegal and subject to
        correction. An illegal sentence must be vacated. . . . If a court
        imposes a sentence outside of the legal parameters prescribed by
        the applicable statute, the sentence is illegal and should be
        remanded for correction.

Commonwealth v. Infante, 63 A.3d 358, 363 (Pa.Super. 2013) (internal

citations and quotation marks omitted).

        In his first claim, Appellant challenges the authority of the court to

revoke his SIP sentence. The Commonwealth agrees with Appellant and did

not file a brief. See Commonwealth’s letter in lieu of brief. The authority to

revoke an SIP sentence was repealed by the legislature on December 18,

2019.     See 42 Pa.C.S. § 9774 (repealed).       By way of background, the

legislature enacted SIP in November 2004.        SIP was a two-year program

designed to benefit persons with drug and alcohol problems.         61 Pa.C.S.

§§ 4102-4109. To be eligible for the SIP program, a defendant could not have

a history of present or past violent behavior and the Pennsylvania Department

of Corrections (“DOC”) had to determine that the defendant needed drug and

alcohol treatment.     Once enrolled, the DOC had the authority to expel

defendants from the program but was required to promptly notify the court of

such expulsion so that the court could, in turn, conduct a prompt revocation


                                      -4-
J-S01010-22



and resentencing hearing.         See 61 Pa.C.S. § 4105(f).2   At the revocation

hearing, “the sentencing alternatives available to the court [were] the same

as the alternatives available at the time of initial sentencing.”     42 Pa.C.S.

§ 9774(c) (repealed).

        On December 18, 2019, the General Assembly repealed the SIP

revocation and resentencing procedure in its entirety. See P.L. 776, No. 115,

§ 5 (December 18, 2019). Additionally, SIP was deleted from the sentencing

alternatives provided in 42 Pa.C.S. § 9721. Finally, 61 Pa.C.S. § 4105, which

previously was titled “Drug Offender Treatment Program,” was retitled “State
____________________________________________


2   That statute provided as follows:

        (1) A participant may be expelled from the drug offender
        treatment program at any time in accordance with guidelines
        established by the department, including failure to comply with
        administrative or disciplinary procedures or requirements set forth
        by the department.

        (2) The department shall promptly notify the court, the defendant,
        the attorney for the Commonwealth and the commission of the
        expulsion of a participant from the drug offender treatment
        program and the reason for such expulsion. The participant shall
        be housed in a State correctional institution or county jail pending
        action by the court.

        (3) The court shall schedule a prompt State intermediate
        punishment revocation hearing pursuant to 42 Pa.C.S. § 9774
        (relating to revocation of State intermediate punishment
        sentence) [(now repealed)].

61 Pa.C.S. § 4105(f) (pre-2019 amendment).                 Following the 2019
amendment, § 4105(f)(3) was repealed and the remaining sections were
amended to expand the authority of the DOC to recommit expelled offenders
to serve the remainder of their sentences in state facilities.


                                           -5-
J-S01010-22



Drug Treatment Program.” See generally Commonwealth v. Hoover, 231

A.3d 785, 788 n.1 (Pa. 2020). The authority to expel someone from the State

Drug Treatment Program rests solely with the DOC, which results in the

recommitment of the expelled participant to serve the remainder of his

sentence. See 61 Pa.C.S. § 4105(f)(1).

        Relying on Commonwealth v. Williams, 263 A.3d 1 (Pa.Super. 2021),

Appellant argues that since § 9774 was repealed without a “savings clause,”

the revocation court did not have the authority to revoke his SIP sentence.

See Appellant’s Brief at 11. We are constrained to agree.

        In Williams, the defendant pled guilty and was sentenced to SIP in

2016.     He was expelled from SIP after he absconded and obtained new

criminal charges.   Id. at 6 n.14.   In 2020, the defendant appeared for a

revocation hearing. At the conclusion of the hearing, the trial court revoked

the SIP sentence and imposed a new sentence of four to eight years of

incarceration. On appeal, the defendant contended that the trial court did not

have the authority to revoke his SIP sentence, since the statutory authority

to do so was repealed in 2019 when the State Drug Treatment Program was

enacted. Instead, he alleged that he should have been committed by the DOC

to serve the remainder of this sentence under the newly-enacted version of

61 Pa.C.S. § 4105(f)(1).

        The Williams Court agreed with the defendant, in part.       Since the

legislature repealed the statute and failed to include a “savings clause” in the

new provision, the trial court lacked authority to revoke and resentence on

                                     -6-
J-S01010-22



the SIP portion of the defendant’s sentence.3 Williams, supra at 6. The

defendant’s sentence could not be sustained because the appellate courts also

could not rely on a repealed statute that the General Assembly did not intend

to “save” in order to affirm a defendant’s judgment of sentence. However,

the Court disagreed with the defendant about the proper relief. Due to the

lack of statutory authority, the Court determined that the defendant could not

be recommitted to serve the remainder of his SIP sentence. Instead, the court

vacated the SIP sentence in its entirety.

       Herein, as in Williams, Appellant pled guilty and was sentenced to SIP

prior to the repeal of § 9774 and § 4105(f)(3). While Appellant was serving

his SIP sentence, the legislature repealed the revocation and resentencing

procedure without enacting counterparts to the deleted sections in the new

statute, the State Drug Treatment Program. Appellant’s SIP sentence was

later revoked and Appellant was resentenced based on the then-repealed §

9774. Accordingly, Williams controls and Appellant’s SIP sentence must be

vacated in its entirety. Like the court in Williams, we too lack “the authority

to rely on a repealed statute that the General Assembly did not intend to ‘save’

in order to affirm a defendant’s judgment of sentence.”              Id. at 6.

Consequently, we must vacate Appellant’s SIP sentence.




____________________________________________


3 A “savings clause” is a provision that the General Assembly includes in a new
statute that preserves portions of the old statute. See Commonwealth v.
Williams, 263 A.3d 1, 4 n.12 (Pa.Super. 2021).

                                           -7-
J-S01010-22



      In his second claim, Appellant argues that the trial court erred when it

revoked his probationary sentence prior to its commencement.        Again, the

Commonwealth agreed with Appellant and did not file a brief.                See

Commonwealth’s letter in lieu of brief. As indicated hereinabove, Appellant

was originally sentenced to twenty-four months of SIP, with a consecutive two

years of probation at a separate count. The conduct that served as the basis

for revocation, namely the new DUI charge, was committed during the SIP

portion of Appellant’s sentence. Accordingly, the trial court revoked the order

of probation before the consecutive probationary term commenced.

      This anticipatory revocation of Appellant’s order of probation was

permissible at the time the trial court issued its revocation order under

longstanding precedent established by this Court. Indeed, for more than four

decades, beginning with this Court’s decision in Commonwealth v.

Wendowski, 420 A.2d 628, 630 (Pa.Super. 1980), the law of this

Commonwealth was that, for revocation purposes, a term of probation

included all time from when probation was granted until the probationary term

had been fully served. However, in Commonwealth v. Simmons, 262 A.3d

512 (Pa.Super. 2021) (en banc), this Court overruled Wendowski and its

progeny, holding as follows:

      Simply stated, Wendowski was incorrect in holding that a trial
      court may anticipatorily revoke an order of probation and in
      reasoning that “a term of probation may and should be construed
      for revocation purposes as including the term beginning at the
      time probation is granted.” Wendowski, 420 A.2d at 630
      (quotations omitted). No statutory authority exists to support this


                                     -8-
J-S01010-22


      understanding.     Rather, the plain language of the relevant
      statutes provides that: a trial court may only revoke an order of
      probation “upon proof of the violation of specified conditions of
      the probation;” the “specified conditions” of an order of probation
      are attached to, or are a part of, the order of probation; and, when
      the trial court imposes an “order of probation” consecutively to
      another term, the entirety of the “order of probation” – including
      the “specified conditions” – do not begin to commence until the
      prior term ends.

Id. at 524-25. A sentence imposed without statutory authority is an illegal

sentence. See, e.g., Commonwealth v. Finnecy, 249 A.3d 903, 912 (Pa.

2021).

      Here, as in Simmons, Appellant’s order of probation was revoked

because he violated the general probation condition of law abidingness by

committing a new crime before he commenced the probationary tail of his

sentence. However, pursuant to Simmons, Appellant was not required to

comply with the conditions of probation before he began serving the

probationary term, and therefore his noncompliance did not permit the

anticipatory revocation of his order of probation.     Therefore, as was the

appellant in Simmons, Appellant is entitled to relief in the form of having his

current judgment of sentence vacated and having the original order of

probation reinstated.   Id. at 528 (vacating the judgment of sentence and

remanding with instructions to reinstate the original order of probation).

      As noted above, Appellant’s SIP revocation proceeding was void for lack

of statutory authority, and Appellant cannot continue to serve the original SIP

sentence where the SIP statute has been repealed and substituted with the

State Drug Treatment Program, and where there is no savings clause


                                     -9-
J-S01010-22



applicable to Appellant’s case.       See Williams, supra (vacating the

defendant’s SIP sentence due to the lack of statutory authority). Therefore,

the only remaining valid portion of Appellant’s original sentence is the

consecutive two-year term of probation.       See Simmons, supra at 528

(remanding with instructions to reinstate valid portions of defendant’s original

sentence following appellate determination that resentencing was void). As

such, we remand for the trial court to reinstate Appellant’s original two-year

order of probation.

      Judgment of sentence vacated.      Case remanded with instructions to

reinstate the original order of probation. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/13/2022




                                     - 10 -